Citation Nr: 9923437	
Decision Date: 08/18/99    Archive Date: 08/26/99

DOCKET NO.  95-14 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for residuals of shell 
fragment wounds to the left arm, left leg and chest.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1966 to 
December 1968.  This matter came to the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Lincoln, Nebraska.  In April 1998 the Board remanded 
the case for further development.  The requested development 
has been completed and the case has been returned to the 
Board for further appellate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's shell fragment wounds to the left arm, left 
leg and chest were incurred in service.


CONCLUSION OF LAW

Shell fragment wounds to the left arm, left leg and chest 
were incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107(a)(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's December 1966 induction examination shows a 
right shoulder scar.  There was no evidence of any shell 
fragment wounds during his service.  His December 1968 
separation examination shows no indication of any scars or 
body marks.  His DD Form 214 does not indicate that he was 
awarded a Purple Heart medal or that he was in combat.

During an October 1994 private psychiatric examination, it 
was noted that the veteran had "lots" of shrapnel wounds to 
his appendages, his trunk and head.  He denied any 
hospitalizations in spite of these shrapnel wounds.  At that 
time he also gave a history of having witnessed the death of 
a friend in a grenade blast.  

During his October 1994 VA dermatology examination, the 
veteran indicated that the scar to his left arm was incurred 
in Vietnam in a 1967 fire fight, that a left leg scar was 
incurred when a grenade exploded in a room he shared with 
other GI's and that he incurred shell fragment scars to his 
chest in another fire fight on his base.  The examiner noted 
that the veteran had non-keloid, non-elevated well-healed 
superficial scars on his left arm and behind his left leg 
without any muscular damage.  There were also superficial 
linear keloid-type scars to the anterior chest without deep 
penetration.

In a June 1995 letter, a counseling specialist from the Vet 
Center in Lincoln, Nebraska, noted that the veteran recounted 
that a friend of his had been killed when he attempted to 
throw a hand grenade out of their room.  

During his July 1995 personal hearing the veteran testified 
that the youngest member of his unit retrieved a grenade 
thrown in their room by a North Vietnamese and was killed 
saving the others.  The veteran testified that his last name 
was "Dominic."

During an August 1995 orthopedic examination, the veteran 
related that he was wounded in Vietnam in July 1967 after a 
grenade exploded near him.  He was hit in the chest, left 
arm, right lower quadrant of the abdomen, left knee and right 
eye with grenade shrapnel.  At the time he did not consider 
the injuries severe enough to be admitted to the hospital.  
The examiner found superficial scars that were non-adhesive 
and which had not damaged muscle.  Only one of the chest 
scars was tender, all the other scars were non-tender.  The 
examiner did not find any evidence of any shell fragment 
wound to the veteran's right eye.  He was diagnosed with 
status post injury due to grenade to the chest, left arm, 
lower abdomen and left knee with one significant scar on the 
right side of the chest that was tender to touch without 
evidence of penetration or damage to the bones or nerves.  

The U.S. Armed Services Center for Research of Unit Records 
(USASCRUR), in a September 1998 letter, indicated that 
Charlie Dominick was killed accidentally during a grenade 
incident on July 17, 1968 as stated by the veteran; however 
there were no further records available regarding the 
soldier's death.  Further, there were no available records to 
show that the veteran was wounded in action.  The veteran was 
released from the same unit however in December 1968.

A January 1999 VA general medical examination shows that the 
veteran had multiple small keloid type scars on his anterior 
chest secondary to shrapnel wounds.  

Analysis

Entitlement to service connection may be granted for 
disability resulting from disease or injury in or aggravated 
by service.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease or injury diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease or injury 
was incurred in service.  38 C.F.R. § 3.303(d).

The United States Court of Claims for Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b)(1998).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such a condition.  Savage v. Gober, 10 Vet.App. 489 
(1997).  That evidence must be medical, unless it relates to 
a condition that the Court has indicated may be attested to 
by lay observation.  Id.  If the chronicity provision does 
not apply, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) "if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Id. at 498.

The evidence of record tends to support the veteran's claims 
that he has residuals of shell fragment wounds to his left 
arm, leg and chest as a result of an inservice injury caused 
by a grenade explosion.  The Board has found the veteran's 
history regarding the inservice injury to be credible despite 
some inconsistencies.  Although USASCRUR has not been able to 
definitively confirm that the veteran was injured in the 
inservice accident, it does confirm that the named soldier 
was killed and that the veteran was released from that same 
unit several months later.  Moreover, while there are no 
service treatment records regarding any shell fragment 
wounds, the veteran himself denied that he sought any 
treatment for such.  Although his separation examination 
report does not show evidence of shell fragment wounds, it is 
also noted that the report fails to mention a large keloid 
scar on his right shoulder that was present at the time of 
entrance, was operated on during service and which is still 
present and observable.  The Board finds that this evidence 
is sufficient to raise a reasonable doubt, thereby warranting 
a grant of service connection for residuals of shell fragment 
wounds to the left arm, left leg and chest.  38 C.F.R. 
§ 3.102.


ORDER

Service connection for residuals of shell fragment wounds to 
the left arm, left leg and chest is granted.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

